Judgment, Supreme Court, New York County (Antonio Brandveen, J.), rendered May 4, 1993, convicting defendant, after a jury trial, of criminal possession of stolen property in the fourth degree (two counts), and sentencing him, as a second felony offender, to concurrent terms of 114 to 3 years, unanimously affirmed.
The trial court fashioned a balanced Sandoval ruling by allowing the People to establish that defendant had committed certain theft related offenses in 1989 (see, People v Sandoval, 34 NY2d 371), but prohibiting any mention as to defendant’s conduct that led to the three criminal charges lodged against him in 1991, all of which were similar to those presently charged (see, People v Pavao, 59 NY2d 282, 292). Inquiry as to the defendant’s 1989 sentence was also proper (see, People v Rodena, 170 AD2d 418).
While the trial court may have erred when it commenced jury selection before deciding defendant’s suppression motions (see, CPL 710.40 [3]), defendant, in the circumstances here presented, suffered no prejudice warranting reversal and thus, we deem the error harmless (see, People v Jones, 203 AD2d 183, lv denied 84 NY2d 827). Concur—Rosenberger, J. P., Rubin, Kupferman, Nardelli and Tom, JJ.